[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          AUGUST 21, 2001
                                                                        THOMAS K. KAHN
                                         No. 99-6087                         CLERK

                         D. C. Docket No. 98-03041-CV-AR-M

EARNEST HUBBARD, JESSE ALLEN, et al,

                                                                        Plaintiffs-Appellants,

CHARLES COLLINS, ALBERTO RILEY, et al.
                                                                       Plaintiffs,

                                            versus

MICHAEL W. HALEY, Commissioner,
MARTHA BATTLES, et al.,

                                                                      Defendants-Appellees.



                      Appeal from the United States District Court
                         for the Northern District of Alabama

                                     (August 21, 2001)

Before DUBINA and KRAVITCH, Circuit Judges, and DUPLANTIER*, District
Judge.
 ___________________________
*Honorable Adrian G. Duplantier, U.S. District Judge for the Eastern District of Louisiana,
sitting by designation.
DUBINA, Circuit Judge:

      The Prison Litigation Reform Act of 1995 (“PLRA”) requires, inter alia,

that a prisoner bringing a civil action in forma pauperis (“IFP”) must pay the full

filing fee. See 28 U.S.C. § 1915(b) (West Supp. 2000). The issue presented in this

appeal is whether multiple prisoners, proceeding IFP, are entitled to join their

claims and thus pro-rate the mandatory filing fees among the group instead of

individually paying the full fee. We conclude that the intent of Congress in

promulgating the PLRA was to deter frivolous civil actions brought by prisoners

by requiring each individual prisoner to pay the full amount of the required fee.

Accordingly, we affirm the judgment of the district court.

                                I. BACKGROUND

      Appellant Earnest Hubbard and 17 other Alabama state prisoners filed this

pro se civil rights action under 42 U.S.C. § 1983 against Joe Hopper,

Commissioner of the Alabama Department of Corrections; Correction Medical

Services, the healthcare provider at St. Clair Correctional Facility; and officials of

St. Clair, including Ron Jones and James DeLoach, wardens; Dr. William

Hammack, chief medical officer; Donna James, chief steward; Martha Battles,

former chief steward; Dr. Andy Maddux, nephrologist; and Paula Seckel, chief

dialysis nurse. All of the plaintiffs are dialysis patients and allege that the medical


                                           2
care and diet provided at St. Clair falls below the minimum constitutional

standards established by the Eighth Amendment. Their complaint seeks an

injunction ordering the facility to provide a non-harmful diet and necessary

medical treatment.

      The district court never reached the merits of the case, but instead dismissed

the case, finding that each plaintiff had to file a separate complaint and pay a

separate filing fee. To facilitate its ruling, the district court indicated that it would

open a new suit with a separate number in each of the plaintiff’s names and

consider the original complaint to be their complaints. The majority of the 18

plaintiffs had already filed separate petitions to proceed IFP. The court directed

each of the remaining plaintiffs to file his own form complaint and petition to

proceed IFP. The court then dismissed the original multi-plaintiff complaint

without prejudice. Several of the plaintiffs filed a motion for reconsideration of

the dismissal coupled with a motion for class certification. The district court

denied both the motion for class certification and the motion for reconsideration.

      Plaintiffs filed a joint notice of appeal on January 22, 1999, with each

plaintiff individually signing the notice. A magistrate judge disregarded the multi-

appellate notice of appeal on the grounds that the PLRA “does not appear to

provide for division of the appellate filing fee among multi-plaintiffs.” Instead, the


                                            3
magistrate judge “deem[ed] the notice of appeal to have been filed solely by

plaintiff Earnest Hubbard, whose name was listed as the first plaintiff in the

heading of the original complaint and whose signature appears first on the notice of

appeal.” In an order dated February 4, 1999, the magistrate judge instructed the

plaintiffs that if they wanted to appeal the dismissal order, appellant-Hubbard

“must either (1) pay the appellate filing fee of $105.00, or (2) file a signed Prisoner

Consent Form On Appeal” to set up periodic withdrawals from his prison account.

Hubbard objected to the magistrate’s holding that he must pay the full appellate

filing fee for a joint appeal, but nonetheless signed a Prisoner Consent Form On

Appeal. The district court then found the appeal to be in good faith, noting that

“[t]hese issues do not appear to have been addressed by the appellate courts and

therefore present open questions.” Hubbard v. Haley, No. 98-AR-3041 (N.D. Ala.

Feb. 17, 1999) (order regarding appeal in prisoner civil rights case).

                          II. STANDARD OF REVIEW

      The district court’s interpretation of the PLRA is a statutory finding and

constitutes a question of law, which is reviewed de novo. Wyzykowski v.

Department of Corrections, 226 F.3d 1213, 1215 (11th Cir. 2000); Mitchell v.

Farcass, 112 F.3d 1483, 1487 (11th Cir. 1997) (stating that the court reviews legal




                                           4
questions de novo, such as, whether the filing fee provisions of the PLRA

supercede a previously promulgated federal rule).

                                III. DISCUSSION

      In determining whether the Prison Litigation Reform Act permits multi-

plaintiff in forma pauperis civil actions, we turn first to the PLRA itself. On April

26, 1996, the President signed the PLRA into law and thus amended 28 U.S.C. §

1915 to require a prisoner to pay the full amount of the filing fee when a prisoner

brings a civil suit IFP. 28 U.S.C. § 1915(b). Specifically, § 1915(b) now requires

that the prisoner pay an initial partial filing fee and complete the payment of the

filing fee in accordance with the payment schedule set forth in § 1915(b)(2).

Section 1915(b)(2) mandates that monthly payments of 20 percent of the preceding

month’s income credited to the prisoner’s account must be forwarded by the

agency having custody over the prisoner to the clerk of the court each time the

amount in the account exceeds $10 dollars. This process is repeated “until the

filing fees are paid.” Id. Moreover, prisoners wishing to proceed IFP must execute

an affidavit and file a certified copy of their prison trust account to demonstrate

their impoverishment. 28 U.S.C. § 1915(a)(1)-(2). Finally, if a prisoner has filed

three frivolous lawsuits, the PLRA revokes IFP privileges and requires the prisoner




                                           5
to pay the same filing fees that ordinary citizens must file upon the commencement

of a suit. 28 U.S.C. § 1915(g).

      This court recently noted that the intent of Congress in promulgating the

PLRA was to curtail abusive prisoner tort, civil rights and conditions of

confinement litigation. Anderson v. Singletary, 111 F.3d 801, 805 (11th Cir. 1997).

In fact, several other circuits have recognized the intent of Congress to taper

prisoner litigation. See e.g. Ramsey v. Coughlin, 94 F.3d 71, 73 (2nd Cir. 1996)

(acknowledging the “congressional purposes of reducing the state’s burden of

responding to frivolous actions or of deterring frivolous prisoner litigation”);

Abdul-Akbar v. Mckelvie, 239 F.3d 307, 331 (3rd Cir. 2001) (stating that requiring

IFP prisoners to pay filing fees was calculated to create an economic deterrent);

Jackson v. Stinnett, 102 F.3d 132, 136-37 (5th Cir. 1996) (“The fee provisions of

the PLRA were designed to deter frivolous prisoner litigation in the courts ‘by

making all prisoners seeking to bring lawsuits or appeals feel the deterrent effect

created by liability for filing fees.’”) (citation omitted); Hapton v. Hobbs, 106 F.3d

1281, 1286 (6th Cir. 1997) (“The legislation was aimed at the skyrocketing

numbers of claims filed by prisoners – many of which are meritless – and the

corresponding burden those filings have placed on the federal courts.”); Rumbles v.




                                          6
Hill, 182 F.3d 1064, 1070 (9th Cir. 1999); In re Smith, 114 F.3d 1247, 1249 (D.C.

Cir. 1997).

      The plaintiffs contend that the district court improperly interpreted the

PLRA to alter federal joinder rules so that indigent prisoners cannot participate in

multi-plaintiff actions. They claim that the liberal joinder standards of Fed. R. Civ.

P. 20 easily contemplate the claims brought by the 18 prisoners in this instance.

“A party seeking joinder of claimants under Rule 20 must establish two

prerequisites: 1) a right to relief arising out of the same transaction or occurrence,

or series of transactions or occurrences, and 2) some question of law or fact

common to all persons seeking to be joined.” Alexander v. Fulton County,

Georgia, 207 F.3d 1303, 1323 (11th Cir. 2000). Here, plaintiffs claim that the

degree of medical care received at St. Clair and the diet available to dialysis

patients at St. Clair constitute a common series of transactions giving rise to a right

of relief. The common question of law is whether the defendants’ actions violate

the Eighth Amendment of the Constitution. The district court did not pass on

whether, absent the PLRA, the plaintiffs’ suit would be joined properly under Rule

20. Instead, the district court adhered to the clear language of the PLRA and ruled

that each prisoner must bring a separate suit in order to satisfy the Act’s

requirement that each prisoner pay the full filing fee.


                                           7
       Plaintiffs argue that the PLRA should not be read to repeal Rule 20 but to

harmonize with Rule 20. See Panama Canal Company v. Anderson, 312 F.2d 98,

100 (5th Cir. 1963);1 see also 7 Moore’s Federal Practice, ¶ 86.04(4) (2d ed. 1996)

(“[A] subsequently enacted statute should be so construed as to harmonize with the

Federal Rules if that is at all feasible.”). Such a harmonious reading of the PLRA

would allow multiple prisoners to bring an IFP civil action in accordance with Rule

20 and still require the prisoners to pay the filing fee, albeit shared among the

several plaintiffs.2

       We conclude, however, that the PLRA clearly and unambiguously requires

that “if a prisoner brings a civil action or files an appeal in forma pauperis, the

prisoner shall be required to pay the full amount of a filing fee.” 28 U.S.C. §

1915(b)(1). This court has repeatedly stated that “[w]e begin our construction of [a

statutory provision] where courts should always begin the process of legislative


       1
        The Eleventh Circuit adopted as binding precedent the decisions of the former Fifth Circuit
rendered prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)
(en banc).
       2
          To our knowledge, only one circuit has addressed how the PLRA affects multi-plaintiff IFP
actions. In Talley-Bey v. Knebl, 168 F.3d 884 (6th Cir. 1999), the Sixth Circuit affirmed the district
court’s division of costs between two IFP plaintiffs. While Talley-Bey adjudicated a different issue;
i.e., costs taxed against multi-plaintiffs, the decision suggested that filing fees should be
proportionally assessed against multi-plaintiffs as well: “Thus, any fees and costs that a district
court or that we may impose must be equally divided among all the participating prisoners.” Id. at
887. To the extent that the Sixth Circuit’s opinion allows multi-plaintiffs who proceed IFP to avoid
paying the full filing fee by joining their claims, we disagree.

                                                  8
interpretation, and where they often should end it as well, which is with the words

of the statutory provision.” Harris v. Garner, 216 F.3d 970, 972 (11th Cir. 2000)

(en banc). Moreover, the Congressional purpose in promulgating the PLRA

enforces an interpretation that each prisoner pay the full filing fee. See 141 Cong.

Rec. S7526 (daily ed. May 25, 1995) (statement of Sen. Kyl) (“Section 2 will

require prisoners to pay a very small share of the large burden they place on the

federal judicial system by paying a small filing fee upon commencement of

lawsuits. In doing so, the provision will deter frivolous inmate lawsuits. The

modest monetary outlay will force prisoners to think twice about the case and not

just file reflexively.”).

       Various courts have also acknowledged the problem of excessive prisoner

litigation. See e.g. Cruz v. Beto, 405 U.S. 319, 327 (1972) (stating that prisoners

have unique incentives to file meritless or frivolous lawsuits; e.g., to attempt to

obtain a “short sabbatical in the nearest federal courthouse”); Roller v. Gunn, 107

F.3d 227, 234 (4th Cir. 1997) (stating that prisoners “often have free time on their

hands that other litigants do not possess”); Nasim v. Warden, Md. House of

Correction, 64 F.3d 951, 953-54 n.1 (4th Cir. 1995) (en banc) (stating that “all too

often” prisoner litigation is initiated to harass prison officials). Finally, to the

extent that the Rules Enabling Act, as expressed in Rule 20, actually conflicts with


                                            9
the PLRA, we hold that the statute repeals the Rule. See Mitchell v. Farcass, 112

F.3d 1483, 1489 (11th Cir. 1997) (“A statute passed after the effective date of a

federal rule repeals the rule to the extent that it actually conflicts.”) (quoting

Jackson v. Stinnett, 102 F.3d 132, 135-36 (5th Cir. 1996)).

      Because the plain language of the PLRA requires that each prisoner

proceeding IFP pay the full filing fee, we hold that the district court properly

dismissed the multi-plaintiff action in this instance. Similarly, § 1915(b)(1)

explicitly encompasses appellate filing fees, requiring each prisoner to pay the full

amount of the appellate filing fee. The district court, therefore, correctly deemed

the joint notice of appeal as a singular notice of appeal and properly assessed the

appellate filing fee against appellant-Hubbard alone. With regard to both the initial

filing fee and the appellate filing fee, the district court properly applied the clear

language of the PLRA to require that each prisoner pay the full amount of the

filing fees. For the foregoing reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                           10